Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4, 6, and 7, none of the references, alone or in combination, discloses receiving, by a device, proximity data relating to an undercarriage of a rail vehicle; transmitting, by the device and based on the proximity data, a command signal to an imaging device, the command signal being configured to cause the imaging device to capture a first thermal image and a second thermal image of the undercarriage, the first thermal image being captured using a first integration time, and the second thermal image being captured using a second integration time that is different from the first integration time; receiving, by the device, image data relating to the first thermal image and the second thermal image, the image data including information relating to a first range of thermal data and a second range of thermal data associated with the undercarriage; determining, by the device and based on the image data, composite thermal data associated with the undercarriage, the composite thermal data including information mapping the first range of thermal data to a wheel of the undercarriage and mapping the second range of thermal data to a bearings of the undercarriage, the first range of thermal data corresponding to a range of wheel temperatures of the wheel of the undercarriage, and the second range of thermal data corresponding to a range of bearing temperatures of the bearings of the undercarriage; and causing, by the device, an action to be performed in connection with the composite thermal data.
Regarding claims 8-14 and 22, none of the references, alone or in combination, discloses one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: transmit a narrowband radio frequency signal that is directed at a pathway of an undercarriage of a rail vehicle; receive a reflected portion of the narrowband radio frequency signal; compare a magnitude of the reflected portion of the narrowband radio frequency signal with a signal threshold; generate proximity data relating to the undercarriage based on determining that the magnitude of the reflected portion of the narrowband radio frequency signal satisfies the signal threshold; and cause an action to be performed based on the proximity data, the action causing composite thermal data to be determined, the composite thermal data including information mapping a first range of thermal data to a wheel of the undercarriage and mapping a second range of thermal data to bearings of the undercarriage, the first range of thermal data corresponding to a range of temperatures of the wheel of the undercarriage, and the second range of thermal data corresponding to a range of temperatures of the bearings of the undercarriage.
Regarding claims 15-19 and 21, none of the references, alone or in combination, discloses a detection device configured to generate proximity data relating to a proximity of an undercarriage of a rail vehicle; an imaging device configured to capture one or more thermal images of the undercarriage; and a control device in communication with the detection device and the imaging device, the control device being configured to: receive, based on the proximity data, a first thermal image and a second thermal image of the undercarriage, the first thermal image being captured using a first integration time, and the second thermal image being captured using a second integration time that is different from the first integration time, determine, based on the first thermal image and the second thermal image, composite thermal data associated with the undercarriage, the composite thermal data including information mapping a first range of thermal data to a wheel of the undercarriage and mapping a second range of thermal data to bearings of the undercarriage, the first range of thermal data corresponding to a range of wheel temperatures of the wheel of the undercarriage, and the second range of thermal data corresponding to a range of bearing temperatures of the bearings of the undercarriage, and cause an action to be performed in connection with the composite thermal data.

Most Pertinent Prior Arts:
US 2009/0018721

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486